Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 23, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  158203                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re PAROLE OF ROBERT ERWIN STUMPMIER                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  ___________________________________________/                                                         Megan K. Cavanagh,
                                                                                                                        Justices
  MONROE COUNTY PROSECUTING ATTORNEY,
          Appellee,
  v                                                                   SC: 158203
                                                                      COA: 343502
                                                                      Monroe CC: 17-140487-AP
  ROBERT ERWIN STUMPMIER,
             Appellant.
  ____________________________________________

  PAROLE BOARD,
             Intervenor.
  ____________________________________________/

         On order of the Court, the application for leave to appeal the June 27, 2018 order of
  the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration as on
  leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 23, 2019
           p0116
                                                                               Clerk